Citation Nr: 0821566	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable initial rating for a bilateral 
hearing loss disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Board notes that the RO has 
determined that the appellant has submitted a timely 
substantive appeal in response to a January 2007 Statement of 
the Case.  The Board will not question this determination.  
See Gonzalez-Morales, 16 Vet. App. 556 (2003).

In June 2008, the Board granted the veteran's motion to 
advance the appeal on the Board's docket due to financial 
hardship.


FINDING OF FACT

Due to the veteran's failure to cooperate, the extent of any 
currently present hearing impairment can not be determined.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice with 
respect to the effective-date element of the claim, by 
letters mailed in September 2003 and June 2006.  In addition 
and September 2007 letters, he was informed of the 
evidentiary importance of the medical findings of a VA 
examination and of the consequences of a failure to report 
for a VA examination.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the record reflects that following the provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim in April 2008.  There is no indication or 
reason to believe that any ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that a compensable disability rating is not 
warranted for the veteran's bilateral hearing loss.  
Consequently, no effective date will be assigned for a 
compensable disability rating for bilateral hearing loss.  
Therefore, the failure to provide earlier notice with respect 
to that element of the claim is no more than harmless error. 

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded multiple VA examinations.  The appellant has 
not identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

As discussed below, on each of the VA examinations to 
determine the current degree of severity of the veteran's 
hearing impairment invalid results were obtained.  It is 
clear from the examination reports that the results were 
invalid because of the veteran's failure to cooperate.  The 
Court has held that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claim. 


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. § 4.85 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four specified  
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman numeral.  Each ear will 
be evaluated separately.  See 38 C.F.R. § 4.86 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his bilateral hearing loss 
disability warrants a compensable disability evaluation.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.

Pertinent evidence of record includes private audiological 
reports as well as multiple VA audiological examination 
reports.

Evidence supportive of the veteran's claim includes private 
treatment records, including audiometric reports.  A licensed 
hearing aid dispenser, E.J.R., writing in April 2002 (well 
over a year before the effective date of service connection 
for hearing loss disability), wrote that the veteran suffered 
from severe left ear hearing loss, profound right ear hearing 
loss, wore a hearing aid in his right ear, and had 
significant difficulty understanding speech in groups or when 
the speaker was not facing him.  M.R., Au.D., and her 
colleague H.A., M.D., writing, respectively, in August and 
September 2007, opined that pure tone testing in December 
2006 revealed a profound bilateral sensorineural hearing loss 
and explained that speech testing could not be conducted with 
the veteran because of the amount of hearing loss.  

Private audiograms taken in April 2002 and December 2006 have 
been associated with the record in support of the veteran's 
claim.  It is unclear whether the authors of these 
audiological reports, which have been forwarded by the office 
of Dr. H.A., are state-licensed audiologists for VA purposes, 
as required by regulation.  38 C.F.R. 4.85(a).  Still, even 
assuming that they are, the records are insufficient for 
rating purposes because there is no evidence that speech 
recognition test studies were conducted using the Maryland 
CNC Word List as is required under 38 C.F.R. § 4.85.

The Board also notes that at the request of the RO, a VA 
audiologist reviewed the private test results to determine if 
they provided a proper basis for determining the degree of 
severity of the veteran's hearing impairment.  The VA 
audiologist stated that the private records did not include 
any assessment of the reliability of the pure tone audiometry 
and that it was not possible to determine their reliability 
without speech audiometry.  

Accordingly, the Board concludes that the private records do 
not support the assignment of a compensable rating.

The veteran was afforded VA audiological examinations to 
determine the current severity of his bilateral hearing loss 
disability in January 2005, December 2006, July 2007, August 
2007, November 2007, and March 2008.  The Board notes that 
the veteran by letter dated in September 2007 accused one VA 
Medical Center's audiology department of being unfair to him.  
The RO thereafter accommodated the veteran, who was scheduled 
for two VA audiological examinations (in November 2007 and 
March 2008) at a different VA facility under the authority of 
an altogether separate VA Medical Center.  

Regardless of the venue or the date of the examination, the 
results were consistent.  Hearing loss test results on the VA 
examinations were repeatedly deemed unreliable, with pure 
tone test results and speech reception thresholds reported to 
be in poor agreement and examiners being simply unable to 
test for the veteran's right and left ear speech recognition 
scores.  Moreover, the July 2007 examiner commented that the 
veteran responded appropriately to conversation in the clinic 
waiting area, which she noted had significant reverberation, 
background noise, and complications of distance.  
Additionally, the March 2008 examiner reported that while the 
veteran's responses appeared to indicate a profound bilateral 
hearing loss the examiner was able to communicate with the 
veteran while standing behind him at a level consistent with 
normal speech.  Thus, it is clear from these reports that the 
veteran failed to cooperate with the examinations.  

As a result of the veteran's failure to cooperate, the record 
before the Board includes no evidence showing that the 
veteran's hearing impairment is sufficient to warrant a 
compensable rating.  Accordingly, this claim must be denied.


ORDER

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


